Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 3 and 4.
Add Claim 20. (new) The display substrate according to claim 6, wherein, in a plan view of the display substrate, the first-color sub-pixel unit has a block shape.
Add Claim 21. (new) The display substrate according to claim 6. wherein, die first-color sub-pixel unit has a hexagonal shape, the second-color sub-pixel unit has a hexagonal ring shape, and the third-color sub-pixel unit has a hexagonal ring shape; or the first-color sub-pixel unit has a circular shape, the second-color sub-pixel unit has a circular ring shape, and the third-color sub-pixel unit has a circular ring shape; or die first-color sub-pixel unit has a diamond shape, the second-color sub-pixel unit has a diamond ring shape, and the third-color sub-pixel unit has a diamond ring shape; or the first-color sub-pixel unit has a square shape, the second-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The central fax phone numbers for the organization where this application or proceeding is assigned are (571) 272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/            Primary Examiner, Art Unit 2819